 



Exhibit 10.46
MANAGEMENT SERVICES AGREEMENT
     This Management Services Agreement (“Agreement”) is effective the 1st day
of October, 2007, by and between Meadowbrook Insurance Group, Inc., a Michigan
corporation (hereinafter referred to as “MIGI”), Savers Property & Casualty
Insurance Company, a Missouri corporation, (hereinafter collectively referred to
as the “Company”), and Meadowbrook, Inc., a Michigan corporation, (hereinafter
referred to as “Manager”).
RECITALS:
WHEREAS, MIGI is a Michigan domiciled insurance holding company formed pursuant
to the laws of the State of Michigan ;
WHEREAS, Savers Property & Casualty Insurance Company is an insurance company
domiciled in the State of Missouri operating and licensed in various
jurisdictions, pursuant to applicable insurance laws and regulations;
WHEREAS, the Manager is a full service risk management organization which
performs marketing, underwriting, claims, loss control, actuarial, accounting,
tax, treasury management, investment, information technology, and reinsurance
services for insurance companies, organizations, trusts, pools and other similar
companies; and
WHEREAS, the Company has retained the Manager to perform the aforementioned
services on behalf of the Company as more fully described below.
In consideration of the mutual agreements described herein, the Company and the
Manager agree as follows:
AGREEMENT:
ARTICLE 1 — APPOINTMENT OF MANAGER
The Company and the Manager agree the Manager will perform services for the
Company as described in this Agreement and in the manner provided in this
Agreement. All marketing, underwriting, claims, loss control, actuarial,
accounting, tax, treasury management, investment, information technology, and
reinsurance services (sometimes, collectively referred to as “Services”)
provided to the Company by the Manager shall be based upon the criteria,
guidelines and standards of the Company. The Company shall have the ultimate and
final authority over decisions and policies, including but not limited to the
acceptance, rejection or canceling of risks, the payment or non-payment of
claims and the purchase of reinsurance.
Notwithstanding any other provision of this Agreement, it is understood the
business affairs of the Company shall ultimately be controlled and managed by
its Board of Directors and its officers, in accordance with relevant law. Also,
to the extent required by law, the Board of Directors shall present to the
Company’s shareholders issues for vote.
ARTICLE 2 — DUTIES
2.01 Management Services
 
Page 1 of 8



--------------------------------------------------------------------------------



 



  A.   Accounting Services, Financial Statements and Tax Returns         The
Manager will perform services for to the Company’s operations and provide all
accounting, tax, treasury management and investment related services. The
Manager will prepare all of the Company’s financial statements required for
filing with regulatory authorities, including statutory financial statements as
required under the applicable insurance laws. The Manager will perform these
services in a manner and at a time, which complies with the requirements of the
insurance bureau, taxing authorities, and as otherwise reasonably required by
the Company. Accounting services shall include the preparation of financial
statements and analytic reports, including all supporting documentation and
reconciliations, maintenance of proper accounts, and experience statistics as
required for management and for filing with any regulatory authority. The
Manager will prepare the Company’s financial statements on a quarterly and
annual basis. Prior to their due dates, the Manager will prepare and deliver to
the Company all tax returns to be filed with any taxing authority of the
Company. Also, the Manager shall provide actuarial services to the Company.    
B.   Accounts Receivable         The Manager will collect all funds due the
Company. Manager shall use due diligence and utilize all reasonable efforts for
the collection of amounts due the Company, but shall be responsible to the
Company only for premiums which are actually collected. The Manager shall
regularly account to the Company on monies received by the Manager on behalf of
the Company. Due diligence in the collection of accounts receivable shall mean
regular contact of persons owing money to the Company with the demand for
payment and maintenance of records adequate to legally enforce any debts owed.
Due diligence shall include any legal enforcement of the debts owed.     C.  
Deposits of Monies Received         The Manager shall deposit daily into
accounts of the Company all monies received by the Manager for the Company. If
the Manager is the agent for the policy, all premium will be deposited, in
accordance with the terms of any relevant Agency Agreement. All premiums
collected by the Manager shall be held in trust segregated by the Company and
held in a fiduciary capacity.     D.   Accounts Payable         The Manager will
process and pay the accounts payable of the Company which are incurred by the
Company in the ordinary course of business; and which represent expenses of the
Company in areas for which the Manager is responsible under this Agreement.    
    For that purpose, the Manager may be designated as the signatory on certain
depository and checking accounts of the Company. The Manager shall provide
regular accounting to the Company of the payments, which the Manager has paid
for the Company.

 
Page 2 of 8



--------------------------------------------------------------------------------



 



  E.   Reports and Records         At least annually, and more often as may
reasonably be requested by the Company, the Manager will provide information on
the Company’s overall financial conditions, results of business operations and
future capital requirements. The Manager will maintain the coverage documents or
policies offered through the Company and any amendments, and will be responsible
for developing and furnishing all necessary forms for the coverage of
policyholders of the Company. These forms shall include applications, claims
reports, premium collection or invoice forms, loss control, coverage documents,
rating forms, and related reports or explanatory forms required for operations
of the Company. All reports and records as described above will be provided as
mutually agreed with the Manager and the Company.     F.   Advice and Other
Services         The Manager will have no responsibility as to other matters
pertaining to the Company and its business operations. The Manager will perform
such other related services as may be reasonably necessary for the proper
conduct of the Company’s business operations and which are within the scope of
this Agreement.     G.   Underwriting         The Company shall retain the
ultimate right and responsibility to refuse any risk and/or cancel any policy.
The Manager shall perform such underwriting services as the Company shall from
time to time request. Underwriting services shall include the review of
applications for policies of insurance, making decisions on coverage, follow up
with applicants for additional information, and working with reinsurers of the
Company as requested. Certain underwriting services to be performed by the
Manager may be delegated to a third-party upon approval by the Company. The
Manager will comply with all written guidelines set forth by the Company with
respect to underwriting, the acceptance or rejection of certain classes of
business, the scope of coverage and the provisions of the coverage document or
related to the issuance of policies.     H.   Reinsurance         The Manager
shall seek to arrange for appropriate reinsurance, including the preparation of
all necessary documents with respect to such reinsurance. The Manager shall act
as the liaison with the reinsurers with respect to both the acceptance of
applications, the payment and remittance of premiums, the reporting of claims
and collection of reinsurance payments due the Company. Also, the Manager shall
negotiate the terms, conditions and premiums for such reinsurance.     I.  
Investments         The Company shall have custody of, responsibility for and
control all investments of the Company. The Manager will comply with the
Investment Policy Guidelines

 
Page 3 of 8



--------------------------------------------------------------------------------



 



  •   f the Company. The Company shall have the ultimate and final authority
over decisions regarding the purchase and sale of securities.     J.   Expenses
Arising in Management Services         Expenses shall be determined on an annual
basis by program, based on the costs associated with the overall administration
of each program. All indirect and shared expenses will be allocated to the
Company in accordance with a method of cost allocation in conformity with SSAP
No. 70.

2.02 Claims

  A.   Claims Administration         The Company shall have ultimate
responsibility for claims adjustments and payments. The Manager will receive all
claims and notice of claims from policyholders of the Company. The Manager will
review, process, investigate, adjust, settle or resist all claims received in
accordance with the Company’s direction, the terms of Company coverage
documents, and any written guidelines or decision of the Company regarding
coverage, handling or payment of claims. The Manager will establish loss
reserves for each claim as deemed necessary in accordance with the Company’s
direction. The Manager will make subrogation investigations and consult with the
Company or its representatives for the proper adjusting of subrogation matters.
The Manager will engage attorneys as necessary, to represent policyholders in
any suit covered by the Company’s policy.     B.   Claims Expenses         The
Company will pay allocated loss expenses, which include reasonable expense
items, such as attorney’s fees, incidental legal fees, experts’ fees, witnesses’
travel expense, extraordinary travel expense incurred by the Manager at the
request of the Company, court reporter’s fees, transcript fees, and the cost of
obtaining public records and witness fees. The Company will pay expenses
associated with the investigation, negotiation, settlement or defense of any
claim hereunder or as required for the collection of subrogation payments from
third parties on behalf of the Company. All claims expenses other than allocated
loss adjustment expenses shall be considered unallocated loss adjustment
expenses and shall be paid by the Manager.     C.   Claims Reports         The
Manager will establish claim files for each reported claim which will be subject
to review by the Company or its representatives at any reasonable time without
prior notice. Reports for the Company will be furnished, in formats and
frequencies approved by the Company, to show claims fund activity and payments,
losses paid, pending and reserved, by participant coverage, type, cause
function, size, and so on. The Manager will assist as needed with all litigation
and defense activities related to claims pursuant to the Company program within
guidelines established by the Company. These activities shall

 
Page 4 of 8



--------------------------------------------------------------------------------



 



      include recommendation of attorneys on a case or retainer basis for
approval by the Company, preparation of all claim documentation, retention of
witnesses and performance of other steps as necessary to properly defend against
claims against insureds of the Company.

  2.03   Loss Prevention         The Manager will arrange for and coordinate
loss prevention services as agreed with the Company, including furnishing
assistance and professional consultation to participating insureds, in
developing loss prevention systems, making inventories and surveys regarding
exposures and risks covered under the Company program, analyzing claim causes
and trends, including frequency and severity, developing and conducting training
programs, and other information for loss prevention. The type of services which
will be provided to individual insureds to help them to develop loss prevention
systems will include review and analysis of past claims, management controls and
development of recommendations to improve risk management.

ARTICLE 3 — COMPENSATION

  3.01   Fees         In consideration of the services provided by the Manager,
the Company shall pay the Manager a fee based upon the costs and expenses
incurred with regard to the individual programs listed on the attached
Schedule A. The fees shall be reviewed annually by the Manager and the Company
based on a review of Services performed by the Manager for the Company.
Manager’s compensation under this Agreement shall be based on actual cost
without a profit factor built into cost. In no event, will the amount charged to
the Company for services provided under this Agreement exceed the Company’s
direct cost in performing substantially the same service for itself.     3.02  
Time of Payment         The amount agreed upon as described in paragraph 3.01
will be payable monthly within 5 business days succeeding the end of the prior
month. At the end of each calendar year the Manager and the Company may adjust
the fee based upon the costs and expenses of each program. Within 30 days after
the end of each calendar year, the Manager and the Company will determine if the
amounts paid by the Company to the Manager for services provided during the
preceding calendar year meet the compensation guidelines noted in
Paragraph 3.01. If any discrepancy exists, the difference between the actual
amount paid by the Company and the amount that should have been paid pursuant to
Paragraph 3.01will be settled by the parties within 30 days.

ARTICLE 4 -THIRD PARTIES
The Manager and the Company agree the Manager may engage, employ and delegate
certain functions under this Agreement to unaffiliated third parties, or
affiliates of the Manager. In addition, the Manager shall have the authority to
terminate such retention. The Company will have the authority to approve or
terminate an unaffiliated third-party, as well as, approve all commission rates.
To the extent the Manager has delegated such function to an unaffiliated third
party, the fee for such service shall be paid by the Manager.
ARTICLE 5 — TERM AND TERMINATION

  5.01   Term

 
Page 5 of 8



--------------------------------------------------------------------------------



 



      The Term of this Agreement will be from October 1, 2007 through
September 30, 2010 (“Original Term”). The Term will automatically be extended
for three (3) year periods thereafter, unless either party provides written
notice ninety (90) days prior to the end of the Term or any extended term, as
applicable, that it does not wish to extend the Term. If the services of Manager
are unsatisfactory, the Company shall provide written notification to the
Manager of such dissatisfaction. The Manager shall have 180 days to cure such
problems or, if such problem cannot be cured within such time, take reasonable
steps within 180 days to cure such problem. If the problem has not been cured,
the Agreement can be terminated ninety (90) days after expiration of the
180 days or after the Manager was unable to cure the problem.     5.02  
Termination         This Agreement may be terminated immediately in the event of
the insolvency, receivership, bankruptcy or liquidation of either party or if
either party has made an assignment for the benefit of creditors.

ARTICLE 6 — OWNERSHIP OF RECORDS
The Manager will maintain all appropriate records, files, ledgers, and reports
so as to accurately reflect at all times the financial transactions of the
Company. Upon reasonable notice, the Manager shall make all such records
available for inspection by the Company. All records of any kind relating to the
Company shall be the property of the Company and shall be in the Company’s
custody and control or will be available for inspection.
ARTICLE 7 — GENERAL REQUIREMENTS OF THE MANAGER

  7.01   Manager’s General Duties         The Manager is responsible to perform
the duties assumed under this Agreement in accordance with standard procedures
for the performance of such duties, which exist, in the insurance industry.    
7.02   Dealing with Third Parties         The Manager is authorized and may act
for, bind, make commitments, and represent the Company to any third-party, in
the ordinary course of business and in fulfillment of its obligations under this
Agreement.

ARTICLE 8 — MISCELLANEOUS

  8.01   Notices         All notice requirements and other communications
indicated shall be deemed given when personally delivered or on the third
succeeding business day after being mailed by registered or certified mail,
return receipt requested, to the appropriate party at its address below or at
such other address as shall be specified by notice given hereunder.

         
 
  MIGI:   Meadowbrook Insurance Group, Inc.
 
      26255 American Drive
 
      Southfield, MI 48034-2438
 
      Attn: President

 
Page 6 of 8



--------------------------------------------------------------------------------



 



         
 
  THE COMPANY:   Savers Property & Casualty Insurance Co.
 
      26255 American Drive
 
      Southfield, MI 48034
 
      Attn: President
 
       
 
  THE MANAGER:   Meadowbrook, Inc.
 
      26255 American Drive
 
      Southfield, MI 48034-2347
 
      Attn: President

  8.02   Assignment         This Agreement shall be binding upon and inure to
the benefit of the parties hereto and their respective successors.     8.03  
Amendment         This Agreement may not be amended, altered or modified except
in writing signed by the party against whom enforcement or any waiver, change,
discharge, alteration or modification is sought.     8.04   Invalidity        
The invalidity of any provision of this Agreement shall not affect the validity
of the remainder of any such provision or the remaining provisions of this
Agreement.     8.05   Interpretation         The article, section and paragraph
headings included in this Agreement have been used solely for convenience and
shall not be used in conjunction with the interpretation of this Agreement.
References to articles, sections and paragraphs shall refer to such provisions
in this Agreement unless otherwise stated.     8.06   Waiver         The failure
of either party at any time to require performance by the other party of any
provision of this Agreement shall not be deemed a continuing waiver of that
provision or a waiver of any other provision of this Agreement, and shall in no
way affect the full right to require such performance from the other party at
any time thereafter.

 
Page 7 of 8



--------------------------------------------------------------------------------



 



  8.07   Severability         This Agreement and the transaction contemplated
herein constitute one transaction and shall not be divisible in any manner. A
breach of any portion of this Agreement shall be deemed a breach of the whole
Agreement.     8.08   Counterparts         If photocopies or duplicates of the
original of this Agreement are signed by the parties then each such originally
signed document shall be deemed to be an original of this Agreement.     8.09  
Conflict of Interest         The Manager shall not engage in conduct or
activities that constitute actual business competition with the Company, except
where the Manager provides services to other affiliates of the group     8.10  
Indemnification         Both the Company and the Manager shall hold harmless,
indemnify and defend the other party against any expenses, damages, liability,
action, cost or other claims, including attorney fees arising out of the other
party’s material breach of any duty or obligation hereunder.     8.11   Errors
and Omissions Insurance Coverage         The Manager shall maintain an errors
and omissions insurance policy in an amount not less than $2,000,000 per claim
and an employee dishonesty bond of not less than $500,000 per claim.

           
 
      MEADOWBROOK INSURANCE GROUP, INC.
 
         
DATE:
        /s/ Robert S. Cubbin
 
         
 
        BY: Robert S. Cubbin
 
        ITS: President
 
         
 
      SAVERS PROPERTY & CASUALTY INSURANCE CO.
 
       
DATE:
        /s/ Joseph E. Mattingly
 
         
 
        BY: Joseph E. Mattingly
 
        ITS: President
 
       
 
      MEADOWBROOK, INC.
 
       
DATE:
        /s/ Robert S. Cubbin
 
         
 
        BY: Robert S. Cubbin
 
        ITS: President

 
Page 8 of 8